Citation Nr: 0600901	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-35 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to the assignment of a higher disability 
evaluation for the residuals of a fracture of the right 
distal fibula with recurrent dislocation of the right ankle 
(right ankle disability), initially evaluated as 20 percent 
disabling.

2.  Entitlement to service connection for the residuals of 
left knee arthroscopy.  

3.  Entitlement to service connection for lumbar 
paravertebral myositis.  


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran had active duty for training (ACDUTRA) from July 
to November 1981 and from February 15, to March 2, 2002.  The 
disability at issue was incurred during the latter period, 
rendering this period "active military service" and making 
him a "veteran."  See 38 U.S.C.A. §§ 101(2), 101(24) (West 
2002). 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

This case was remanded by the Board in March 2005 for further 
development and has been returned for review by the Board.

The issues of entitlement to service connection for the 
residuals of left knee arthroscopy and lumbar paravertebral 
myositis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The service-connected right ankle disability is manifested by 
complaints of increased pain in cold weather and objective 
findings of swelling with limitation of dorsiflexion and 
plantar flexion.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 20 percent 
evaluation for the right ankle disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5260, 5261, 5271 (2005).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Appellants Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the appellant in 
October 2002.  The content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter advised the appellant what 
information and evidence was needed to substantiate the 
claim.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claim and enough 
information for the RO to request records from the sources 
identified by the appellant.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claim.  He was specifically told that it was 
his responsibility to support the claim with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records and records from other Federal agencies.

With respect to the VA's duty to assist, all evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claim folder, or the 
appellant has been notified that VA was unable to obtain it.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.

Factual background

Medical records relate that in February 2002, the veteran 
slipped on an icy sidewalk and sustained right ankle fracture 
and dislocation.  He underwent an open reduction and internal 
fixation of the right ankle.

A VA examination was conducted in November 2002.  The veteran 
reported his medical history.  His symptoms included pain, 
weakness, stiffness, swelling, heat, redness, instability, 
locking, fatigability, and lack of endurance.  On examination 
there were 10 degrees of dorsiflexion and 38 degrees of 
plantar flexion.  There was pain at 38 degrees of plantar 
flexion.  The examiner reported that there was no additional 
limitation that resulted from pain, fatigue, or weakness.  
There was no lack of endurance.  There was tenderness to 
palpation at the high ankle area, the distal leg, and in the 
area of the malleoli.  There was swelling of the lateral and 
medial right ankle.  He had a mild limp but he did not use 
assistive devices.  There was no instability or leg length 
discrepancy.  The anterior/posterior drawer test and talar 
tilt test were negative.  He walked with a mild limp.  The 
diagnoses included 1) history of comminuted fibular fracture 
and bimalleolar fracture 2) syndesmosis injury fixated with 
syndesmotic screw.  

Service connection was granted for the residuals of a 
fracture of the right distal fibula with recurrent 
dislocation of the right ankle.  A 20 percent evaluation was 
granted under Diagnostic Code 5262, effective in March 2002.  

VA outpatient record dated in October 2003 shows that the 
veteran complained of right ankle pain.  On examination there 
was no edema or tenderness.  There was decreased rotation and 
discoloration of the frontal aspect of the right ankle.  



Criteria and analysis

The evaluation assigned for the veteran's service-connected 
disability is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Essentially, these evaluations are based, 
in large degree, on the impairment, which current clinical 
findings objectively show to be the result of 
service-connected disability.  The Board has reviewed the 
veteran's complete clinical history to comprehensively assess 
the level of disability during the relevant time period.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The veteran appealed the initial assignment of the evaluation 
for service connection for the right ankle disability.  The 
issue before the Board is taken to include whether there is 
any basis for "staged" ratings at any pertinent time, to 
include whether a current increase is in order.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

As referred to above, the veteran's right ankle disability 
was assigned a 20 percent rating under Diagnostic Code 5262.  
In order to warrant a 30 percent disability rating, the 
evidence would need to show malunion of the tibia and fibula 
with marked knee or ankle disability.  A 40 percent 
disability rating requires nonunion of the tibia and fibula 
with loose motion, requiring brace.  

Under Diagnostic Code 5271, limitation of motion in an ankle 
is rated 20 percent when marked and 10 percent when moderate.  
Normal range of motion in an ankle is considered to be 20 
degrees of dorsiflexion and 45 degrees of plantar flexion.  
38 C.F.R. § 4.71, Plate II.  

Under 38 C.F.R. § 4.40 functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  The functional limitations 
due to pain must be accounted for in the disability 
evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The Board is obligated to take the veteran's reports of 
painful motion into consideration.  38 C.F.R. § § 4.40, 4.45. 

Notwithstanding this, the evidence does not show that the 
appellant has malunion or nonunion involving the fibula or 
tibial bones.  The bones are reportedly well-aligned.  As can 
be seen in the medical records, the veteran presents a 
variety of complaints including lower extremity pain, 
swelling, stiffness and instability.  The Board recognizes 
that the functional limitations due to pain must be accounted 
for in the disability evaluation, under DeLuca.  The 
examination reports show that there is objective evidence of 
right ankle swelling and pain.  While the veteran is 
competent to report pain in his ankle, he has not identified 
any functional limitation that would warrant a higher rating 
under any applicable rating criteria.  The VA examinations 
reports do not show evidence of neurological deficits.  

The record does not show that the veteran experiences 
incoordination, weakened movement, or excess fatigability due 
to his disabilities.  The VA examinations have not shown any 
objective evidence of angulation or false motion of any 
joint.  The record does not reflect that the veteran has 
alleged or shown impaired ability to execute skilled 
movements smoothly or atrophy of disuse.  The VA examiner 
noted that the veteran did not have additional limitation due 
to pain, weakness, or lack of endurance.  Additionally, it 
was not shown that his pain involved particular flare-ups.  
Certainly any limitation of motion due to pain is not of such 
a degree as to warrant a higher or separate compensable 
rating under Diagnostic Codes 5271.  The functional loss due 
to pain is adequately covered by the 20 percent rating under 
Diagnostic Code 5262.  

The Board notes that other diagnostic codes relate to the 
ankle such as ankylosis of the ankle (Diagnostic Code 5270); 
ankylosis of the subastragalar or tarsal joint in poor weight 
bearing position (Diagnostic Code 5272), malunion of os 
calcis or astragalus with marked deformity (Diagnostic Code 
5273); and for astragalectomy (Diagnostic Code 5274).  As the 
evidence does not show malunion of the os calcis or 
astragalus, Diagnostic Code 5273 is not applicable.  Likewise 
Diagnostic Codes 5274, 5270 and 5272 are not applicable as 
the evidence does not show an astragalectomy, ankylosis of 
the ankle or of the subastragalar or tarsal joint. 


ORDER

Entitlement to an evaluation greater than 20 percent for 
residuals of fracture of the right distal tibia and fibula 
with arthritis of the right ankle is denied.


REMAND

In August 2003, the RO notified the veteran of the denial of 
service connection for the residuals of left knee arthroscopy 
and lumbar paravertebral myositis.  In his November 2003 
substantive appeal, the veteran indicated that he disagreed 
with the denial.  The RO has not issued a statement of the 
case (SOC) on the issues pertaining to entitlement to service 
connection for the residuals of left knee arthroscopy and 
lumbar paravertebral myositis.  Where a veteran has submitted 
a timely notice of disagreement with an adverse decision and 
the RO did not subsequently issue a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  

In view of the above, the case is remanded to the RO via the 
AMC in Washington DC for the following:

1.  The RO should issue a SOC with 
respect to the claims for entitlement to 
service connection for the residuals of 
left knee arthroscopy and lumbar 
paravertebral myositis.  The veteran is 
advised that a timely substantive appeal 
will be necessary to perfect the appeal 
to the Board.  38 C.F.R. § 20.302(b).  
Then, only if the appeals are timely 
perfected, these issues are to be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.  

2.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case 
(SSOC), and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


